DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: This invention deals with a method for joining a first cable to a second cable, the first cable and the second cable each comprising at least one electrically conductive inner conductor for transmitting electric signals or electric energy, an outer sheath which at least partially surrounds the at least one inner conductor, and an insulation material which is arranged at least partially between the at least one inner conductor and the outer sheath in order to insulate the at least one inner conductor from the outer sheath, the method comprising: providing an electrically conductive fusible conductor joining material which has a lower melting point than that of the at least one inner conductor; bringing an end of the second cable to an end of the first cable such that at least one inner conductor of the first cable and the second cable are opposite one another and the fusible conductor joining material is present in between; and heating at least one of the first cable or the second cable from the outside such that the heat penetrates into an interior of the at least one heated cable so that the fusible conductor joining material present between the at least one inner conductor of the first cable and the second cable melts and electrically connects the at least one inner conductor of the first cable and the second cable to one another (claim 1).  An arrangement comprising: a first cable comprising at least one electrically conductive inner conductor for transmitting electric signals or electric energy, an outer sheath which at least partially surrounds the at least one inner conductor, and an insulation material which is arranged at least partially between the at least one inner conductor and the outer sheath in order to insulate the at least one inner conductor from the outer sheath; a second cable joined to the first cable, the second cable comprising at least one electrically conductive inner conductor for transmitting electric signals or electric energy, an outer sheath which at least partially surrounds the at least one inner conductor, and an insulation material which is arranged at least partially between the at least one inner conductor and the outer sheath in order to insulate the at least one inner conductor from the outer sheath; and a conductor joining material present between the at least one inner conductor of the first cable and the at least one inner conductor of the second cable which has been melted and resolidified to electrically connect the at least one inner conductor of the first cable to the at least one inner conductor of the second cable (claim 13).  This invention also deals with a cable comprising: at least one electrically conductive inner conductor for transmitting electric signals or electric energy; an outer sheath which at least partially surrounds the at least one inner conductor; and an insulation material which is arranged at least partially between the at least one inner conductor and the outer sheath in order to insulate the at least one inner conductor from the outer sheath, the insulation material being absent at one end of the cable such that there is a free space between the at least one inner conductor and the outer sheath, wherein the outer sheath completely annularly surrounds the free space between the at least one inner conductor and the outer sheath (claim 14).  The above stated claim limitations are not taught or suggested by the prior art of record and therefore claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed June 30, 2022, have been fully considered and they are persuasive.  Specifically, the applicant’s argument that “However, Maltz nor Gray do not disclose that solder material is to be placed between the two conductors. In particular, Maltz or Gray do not disclose that “the fusible conductor joining material present between the at least one inner conductor of the first cable and the second cable melts and electrically connects the at least one inner conductor of the first cable and the second cable to one another,” as recited by independent claims 1, 13, & 14 and all claims depending therefrom." is persuasive and therefore claims 1-20 have been allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
August 20, 2022